PER CURIAM.
We affirm Westbrook’s conviction for two counts of bribery and one count of DUI. However, we strike that portion of Westbrook’s order of probation imposing 6 months jail time consecutive to his total 5½ years of incarceration on the bribery counts. This is in excess of Westbrook’s recommended guidelines sentence of 4½ to 5½ years and constitutes a departure sentence for which no reasons were given.
Judgment AFFIRMED; Sentence AFFIRMED as Modified.
SHARP, C.J., and COWART and DANIEL, JJ., concur.